Order entered December 2, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00271-CR

                     ROSS ANTHONY SCOTT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 18-10103-422-F

                                        ORDER

      Before the Court is the State’s November 29, 2021 second motion for an

extension of time to file its brief. We GRANT the extension and ORDER the

State’s brief due by January 3, 2022.

      We DIRECT the Clerk to set this appeal at issue.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE